Citation Nr: 0837065	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 2004 to May 2006. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDING OF FACT

It is at least as likely as not that the veteran incurred 
tinnitus as a result of exposure to aircraft engine noise as 
an airplane mechanic during active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for tinnitus.  This is so because the 
Board is taking action favorable to the veteran in the 
decision below.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 reflects that he served as an 
airplane mechanic during active duty, and an audiogram 
contained in his service medical records documents  that he 
was "Routinely Noise Exposed."  The veteran contends that 
as a result of exposure to aircraft noise during service, he 
currently suffers from tinnitus.  The veteran described 
having tinnitus at the time of a December 2006 VA 
examination, and the examiner noted that the veteran's claim 
for tinnitus was "time locked to his military experience."  
However, the examiner noted that because the veteran's 
audiogram was within normal limits, the evidence "does not 
support a claim for tinnitus" given "present standards." 

It is unclear to the Board why the VA examiner in December 
2006 appeared to find that because the veteran did not have 
measurable hearing loss, he either did not have tinnitus or 
did not warrant service connection for tinnitus.  The meaning 
of the reference to tinnitus being "time locked" to service 
is also unclear.  Nonetheless, unless the preponderance of 
the evidence is against a claim, it cannot be denied.  
Gilbert, 1 Vet. App. at 49.  As such, and given the clear 
evidence of exposure to acoustic trauma during service 
associated with the veteran's duties as an airplane mechanic, 
the Board is persuaded by the argument submitted on the 
veteran's behalf by his representative in October 2008 and 
will resolve all reasonable doubt in the veteran's favor.  
Therefore, service connection for tinnitus may be granted.  
Id; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


